Citation Nr: 0101400	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for nummular eczema.  


REPRESENTATION


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from March 1977 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which established service connection for nummular eczema and 
assigned a 10 percent evaluation.  


REMAND

Following a personal hearing before a hearing officer at the 
RO, the veteran submitted his VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in September 1999.  He indicated 
that he desired an appeal before a member of the Board in 
Washington, D.C.  

The veteran was scheduled for a hearing before a member of 
the Board in Washington, D.C. in January 2001.  In November 
2000, the veteran stated that he did not have the financial 
resources available to travel to Washington, D.C.  He 
requested that his hearing be canceled and rescheduled before 
a member of the Board in San Diego, California.  This 
statement can be read as a motion to reschedule the veteran's 
hearing.  It meets the requirements of  38 C.F.R. §§ 
20.702(c); 20.1304 (2000).  Accordingly, the motion to 
reschedule the hearing before a member of the Board at the RO 
is granted.

The veteran again requested a hearing in San Diego, 
California, later in November 2000.  

In view of the foregoing, the case is REMANDED for the 
following:

The veteran should be afforded the 
opportunity for a hearing before a member 
of the Board at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


